
	
		II
		109th CONGRESS
		2d Session
		S. 3881
		IN THE SENATE OF THE UNITED STATES
		
			September 8, 2006
			Mr. Isakson (for himself
			 and Mr. Lautenberg) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to encourage private philanthropy.
	
	
		1.Short titleThis Act may be cited as the
			 Personal Philanthropy Account Act of
			 2006.
		2.Personal Philanthropy
			 Accounts
			(a)In
			 generalPart VII of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 additional itemized deductions for individuals) is amended by redesignating
			 section 224 as section 225 and by inserting after section 223 the following new
			 section:
				
					224.Personal
				philanthropy accounts
						(a)Allowance of
				deduction
							(1)In
				generalIn the case of an
				individual, there shall be allowed as a deduction for the taxable year an
				amount equal to the aggregate amount paid in cash during such taxable year (and
				not described in subsection (d)(2)(A)(ii)) by or on behalf of such individual
				to a personal philanthropy account of such individual.
							(2)Coordination
				with charitable contributions
								(A)In
				generalWith respect to any
				amount allowable as a deduction under paragraph (1)—
									(i)no other deduction shall be allowed under
				any other provision of this title, and
									(ii)such amount
				shall be considered a charitable contribution for purposes of section
				170(b)(1).
									(B)Employer
				contributionsWith respect to any amount contributed by an
				employer on behalf of the account holder—
									(i)except as
				provided in clause (ii), such amount shall be considered a charitable
				contribution for purposes of section 170(b)(2), and
									(ii)if the employer
				provides such amount pursuant to a program under which the employer matches
				employee contributions at least dollar-for-dollar on contributions up to 5
				percent of all employees' compensation—
										(I)clause (i) shall
				not apply with respect to such amount, and
										(II)such amount
				shall not be taken into account under subsection (b)(1).
										(b)Personal
				philanthropy accountFor
				purposes of this section, the term personal philanthropy account
				means a trust created or organized in the United States exclusively for the
				purpose of making distributions for the charitable purposes designated by an
				individual who is the account holder of the trust (and designated as an
				personal philanthropy account at the time created or organized), but only if
				the written governing instrument creating the trust meets the following
				requirements:
							(1)Except in the case of a rollover
				contribution described in subsection (d)(3), no contribution will be accepted
				unless it is in cash, and contributions will not be accepted for the taxable
				year on behalf of any individual in excess of $15,000.
							(2)The trustee is a bank (as defined in
				section 408(n)) or such other person who demonstrates to the satisfaction of
				the Secretary that the manner in which that person will administer the trust
				will be consistent with the requirements of this section or who has so
				demonstrated with respect to any personal philanthropy account and who is not
				disqualified under subsection (f).
							(3)No part of the trust assets will be
				invested in life insurance contracts.
							(4)The assets of the trust shall not be
				commingled with other property except in a common trust fund or common
				investment fund.
							(c)Definitions and
				special rulesFor purposes of
				this section—
							(1)Default
				distribution rules
								(A)In
				generalNo account shall be
				treated as a personal philanthropy account unless at all times there are in
				effect qualified default charitable organization designations under
				subparagraphs (B) and (C).
								(B)Qualified
				default charitable organization designationFor purposes of subparagraph (A), a
				qualified default charitable organization designation in effect under this
				subparagraph is the designation by the account holder of an organization to
				which the remainder of such account may be made in the form of a qualified
				philanthropy payment upon the death of the account holder in any case in which
				the account holder fails to provide by will or other suitable estate document
				for the distribution of the assets of such account.
								(C)Trustee
				designationFor purposes of
				subparagraph (A), a qualified default charitable organization designation in
				effect under this subparagraph is the designation by the trustee of the
				personal philanthropy account of an organization to which a payment under
				subparagraph (B) will be made if the organization designated under subparagraph
				(B) is not qualified to receive a qualified philanthropy payment at the time of
				such payment.
								(2)Minimum
				distribution requirements
								(A)In
				generalNo account shall be
				treated as a personal philanthropy account for a taxable year unless such
				account meets the minimum distribution requirements for such taxable
				year.
								(B)Minimum
				distribution requirementAn
				account meets the minimum distribution requirements for a taxable year if the
				aggregate distributions from the account for the taxable year are not less than
				5 percent of the balance of such account as of the last day of the preceding
				taxable year.
								(C)Exception for
				accounts with a balance of less than $10,000Subparagraph (A) shall not apply to any
				account for a taxable year if the balance of such account as of the last day of
				the preceding taxable year is less than $10,000.
								(3)Denial of
				deduction to dependentsNo
				deduction shall be allowed under this section to any individual with respect to
				whom a deduction under section 151 is allowable to another taxpayer for a
				taxable year beginning in the calendar year in which such individual's taxable
				year begins.
							(4)Inflation
				adjustmentIn the case of any taxable year beginning in a
				calendar year after 2008, the dollar amount contained in subsection (b)(1)
				shall be increased by an amount equal to—
								(A)such dollar
				amount, multiplied by
								(B)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2007 for calendar year 1992 in
				subparagraph (B) thereof.
								Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of $50.(d)Tax treatment of
				distributions
							(1)In
				generalAny distribution from
				a personal philanthropy account shall be includible in the gross income of the
				account holder in the manner as provided in section 72.
							(2)Qualified
				philanthropy payments or immediate return of contributions
								(A)In
				generalNo amount shall be
				includible in gross income under paragraph (1) to the extent that such
				distribution—
									(i)is a qualified philanthropy payment,
				or
									(ii)is equal to the amount of contributions
				made within 30 days before the date of such distribution.
									(B)Qualified
				philanthropy payment definedFor purposes of this section, the term
				qualified philanthropy payment means a distribution from a
				personal philanthropy account—
									(i)which is made, pursuant to a request by the
				account holder, by the trustee of the account within 30 days after receipt by
				the trustee of a certification under subparagraph (C), and
									(ii)which is paid for a purpose specified in
				section 170(c).
									A trustee who fails to meet the
				30-day requirement of clause (i) shall be subject to disqualification as a
				trustee.(C)Organization
				certificationFor purposes of
				subparagraph (B)(i), a certification under this subparagraph is a certification
				by an organization pursuant to a written request by the trustee of a personal
				philanthropy account that the organization is an organization which—
									(i)is described in section 501(c)(3) and
				exempt from tax under section 501(a), and
									(ii)is not a personal philanthropy
				account.
									(D)Coordination
				with charitable contributions
									(i)No deduction shall be allowed under
				sections 170, 642(c), 2055, 2106(a)(2), or 2522 for any amount excluded from
				gross income under subparagraph (A).
									(ii)Under regulations, the amount allowable as
				a deduction under sections 170, 642(c), 2055, 2106(a)(2), or 2522 (as
				appropriate) for the taxable year (without regard to this clause) shall be
				reduced by the amount excluded from gross income for the taxable year under
				subparagraph (A).
									(iii)Section 170(d) shall not apply to any
				amount excluded from gross income under subparagraph (A).
									(3)Rollover
				contributions
								(A)In
				generalParagraph (1) shall
				not apply to any amount paid or distributed from a personal philanthropy
				account to the extent that the amount received is paid, not later than the 60th
				day after the date of such payment or distribution, into another personal
				philanthropy account of the same account holder. The preceding sentence shall
				not apply to any payment or distribution if it applied to any prior payment or
				distribution during the 12-month period ending on the date of the payment or
				distribution.
								(B)HeirParagraph (1) shall not apply to any amount
				paid or distributed from a personal philanthropy account of a decedent to the
				extent that the amount received is paid, not later than the 60th day after the
				date of such payment or distribution, into the personal philanthropy account of
				an heir of the decedent, as designated by the will of the decedent.
								(4)Additional tax
				for distributions not used for charitable contribution
				purposesThe tax imposed by this chapter for any taxable year on
				any account holder with respect to any distribution from a personal
				philanthropy account which is includible in gross income shall be increased by
				100 percent of the amount which is so includible.
							(e)Tax treatment of
				account
							(1)In
				generalA personal
				philanthropy account shall be exempt from taxation under this subtitle.
				Notwithstanding the preceding sentence, the personal philanthropy account shall
				be subject to the taxes imposed by section 511 (relating to imposition of tax
				on unrelated business income of charitable organizations).
							(2)Account
				terminationsRules similar to
				the rules of paragraphs (2) and (4) of section 408(e) shall apply to any
				personal philanthropy account.
							(f)Disqualification
				of trusteeThe trustee of a
				personal philanthropy account shall not be qualified to be a trustee of such
				account after a final determination by the Secretary that the trustee has
				disbursed more than 10 percent of its payments from personal philanthropy
				accounts to non-qualifying organizations in a calendar year.
						(g)FeesThe Commissioner of the Securities and
				Exchange Commission (or the Commissioner's designee) shall certify that fees
				charged by any trustee or asset manager of a personal philanthropy account are
				fair and reasonable. The failure to so certify shall result in the
				disqualification of such person as a trustee or asset manager of personal
				philanthropy accounts.
						(h)ReportsThe trustee of a personal philanthropy
				account shall make such reports regarding such account to the Secretary and to
				the holder the account with respect to contributions, distributions, and such
				other matters as the Secretary may require. The reports required by this
				subsection shall be filed at such time and in such manner and furnished to such
				individuals at such time and in such manner as may be
				required.
						.
			(b)Deduction allowed
			 whether or not individual itemizes other deductionsSubsection (a) of section 62 of such Code
			 is amended by inserting before the flush sentence at the end the following new
			 paragraph:
				
					(21)Personal
				philanthropy accountsThe
				deduction allowed under section
				224.
					.
			(c)Exclusion for
			 employer contributions to personal philanthropy accounts
				(1)In
			 generalPart III of
			 subchapter B of chapter 1 of such Code is amended by inserting after section
			 139A the following new section:
					
						139B.Contributions by
				employer to personal philanthropy accounts
							(a)In
				generalGross income of an
				employee does not include contributions by the employer to the personal
				philanthropy account of the employee.
							(b)Personal
				philanthropy accountFor
				purposes of this section, the term personal philanthropy account
				shall have the meaning given to such term by section 224.
							(c)Exclusion not To
				exceed compensation
								(1)EmployeesThe amount excluded from gross income by
				subsection (a) with respect to an employee shall not exceed such employee's
				wages, salaries, tips, and other employee compensation which are attributable
				to such employee's employment by the employer referred to in such
				subsection.
								(2)Self-employed
				individualsThe amount
				excluded from gross income by subsection (a) for contributions with respect to
				an individual who is self employed shall not exceed such individual's earned
				income (as defined in section 401(c)(2)) derived by the taxpayer from the trade
				or business with respect to which the individual is self-employed.
								(3)Community
				property laws not to applyThe limitations under this subsection shall
				be determined without regard to community property
				laws.
								.
				(2)Conforming
			 amendments
					(A)Section 3121(a) of such Code is amended by
			 striking or at the end of paragraph (21), by striking the period
			 at the end of paragraph (22) and inserting ; or , and by
			 inserting after paragraph (22) the following new paragraph:
						
							(23)any payment made to a personal philanthropy
				account (as defined in section 224) of an
				employee.
							.
					(B)Section 3231(e) of such Code is amended by
			 adding at the end the following new paragraph:
						
							(13)Personal
				philanthropy account contributionsThe term compensation shall
				not include any payment made to a personal philanthropy account (as defined in
				section 224) of an
				employee.
							.
					(C)Section 3306(b) of such Code is amended by
			 striking or at the end of paragraph (18), by striking the period
			 at the end of paragraph (19) and inserting ; or, and by
			 inserting after paragraph (19) the following new paragraph:
						
							(20)any payment made to a personal philanthropy
				account (as defined in section 224) of an
				employee.
							.
					(D)Section 3401(a) of such Code is amended by
			 striking or at the end of paragraph (21), by striking the period
			 at the end of paragraph (22) and inserting ; or, and by
			 inserting after paragraph (22) the following new paragraph:
						
							(23)any payment made to a personal philanthropy
				account (as defined in section 224) of an
				employee.
							.
					(E)Section 6051(a) of such Code is amended by
			 striking and at the end of paragraph (12), by striking the
			 period at the end of paragraph (13) and inserting , and, and by
			 inserting after paragraph (13) the following new paragraph:
						
							(14)the amount contributed to any personal
				philanthropy account (as defined in section 224) of such employee or such
				employee’s
				spouse.
							.
					(d)Prohibited
			 transactions
				(1)Exception for
			 taxable distributions from personal philanthropy accountsSubsection (c) of section 4975 of such Code
			 (defining to prohibited transaction) is amended by adding at the end the
			 following new paragraph:
					
						(7)Special rule for
				personal philanthropy accountsAn individual for whose benefit a personal
				philanthropy account is established and any contributor to such account shall
				be exempt from the tax imposed by this section with respect to any transaction
				concerning such account (which would otherwise be taxable under this section)
				if section 224(d) applies with respect to such
				transaction.
						.
				(2)Plan
			 definedParagraph (1) of
			 section 4975(e) of such Code is amended by striking or at the
			 end of subparagraph (F), by striking the period at the end of subparagraph (G)
			 and inserting , or, and by inserting after subparagraph (G) the
			 following new subparagraph:
					
						(H)a personal philanthropy account described
				in section
				224.
						.
				(e)Penalty on
			 failure to reportParagraph
			 (2) of section 6693(a) of such Code (relating to provisions) is amended by
			 striking and at the end of subparagraph (D), by striking the
			 period at the end of subparagraph (E) and inserting , and, and
			 by inserting after subparagraph (E) the following new subparagraph:
				
					(F)section 224(f) (relating to personal
				philanthropy
				accounts).
					.
			(f)Conforming
			 amendmentParagraph (2) of section 26(b) of such Code is amended
			 by striking and at the end of subparagraph (S), by striking the
			 period at the end of subparagraph (T) and inserting , and, and
			 by adding at the end the following new subparagraph:
				
					(U)section 224(d)(4) (relating to additional
				tax with respect to distributions not used for charitable contribution
				purposes).
					.
			(g)Clerical
			 amendments
				(1)The table of sections for part VII of
			 subchapter B of chapter 1 of such Code is amended by redesignating the item
			 relating to section 224 as an item relating to section 225 and by inserting
			 after the item relating to section 223 the following new item:
					
						
							Sec. 224. Personal
				philanthropy
				accounts.
						
						.
				(2)The table of sections for part III of
			 subchapter B of chapter 1 of such Code is amended by inserting after the item
			 relating to section 139A the following new item:
					
						
							Sec. 139B. Contributions by employer to personal philanthropy
				accounts.
						
						.
				(h)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2006.
			
